


EXHIBIT 10.30


SECOND AMENDMENT TO THE
SANMINA CORPORATION
DEFERRED COMPENSATION PLAN


This SECOND AMENDMENT to the Sanmina Corporation Deferred Compensation Plan (the
“Plan”) is made by the Deferred Compensation Plans Committee (the “Committee”).


Sanmina Corporation (the “Company”) currently maintains the Plan. Pursuant to
Section 9.1 of the Plan, the Committee has the authority to amend the Plan. The
Committee now desires to amend the Plan.


NOW THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective
January 1, 2015 by amending Section 2.16 to read as follows:


2.16    Eligible Employee. “Eligible Employee” means a management or highly
compensated employee who is named by the Company’s Chief Executive Officer or
his or her designee or the Committee as eligible to participate in this Plan. To
be considered for eligibility in a year, the employee must have a projected base
salary equal to at least the compensation amount described under Code section
414(q), provided that the Committee, in its sole discretion, may waive this
requirement with respect to a particular employee.
IN WITNESS WHEREOF, this Second Amendment was adopted as of this
May 12, 2015.




DEFERRED COMPENSATION PLANS COMMITTEE


By: /s/ Brian Casey                    


Title:     Committee Chairman                



1548426.1